Title: To James Madison from William Blackledge, 7 February 1813
From: Blackledge, William
To: Madison, James


Washington City Feby. 7th. 1813
Captain James Taylor late Collector of the Port of Ocracock is at this time in the City of Washington with his two daughter [sic] & one Son, I have known him for more than twenty years, and much the greater part of the time intimately. Captain Taylor is reduced in circumstances by Causes which few men could have withstood. Had he been corruptable he might have been as wealthy as he pleased. To his inflexible integrity in enforcing the Embargo & other restrictive measures of the government, is only attributable a scene of hostility against him by the principal Merchants, & directors of the Bank of Newbern, which have eventuated in his ruin. Captain Taylor tho’ has his faults; they may be concenterd in the single one of wanting strength of mind to bear with fortitude the change of Circumstances which he saw approaching. He for a time yielded to a course which frail human nature is too apt to give way to, for the purpose of drowning painful reflections. The duty he owed to his family and friends, and the triumph he was affording his relentless enemies I am happy to see have triumphed at length over the weaknesses of his nature, and he has come on to endeavor to establish his daughter in this place as an instructress of the French & Italian As well as the English languages, and at the same time to settle his accounts as late Collector of the Port of Ocracock. And Sir if any appointment could be given him in the City or District which would enable him to reside near his daughter, I should not only feel under obligation, but am convinced & would guarantee if necessary a faithful discharge of the duties of the appointment, as well as a correct & satisfactory deportment on his part. I should in fact tell him myself, what I have already assured him I would advise, that he was to be removed without hesitation, if his Conduct did not Comport with my assurances. But Sir I should not wish him to be appointed, but from a conviction that this admonition from me will not be necessary. He was one of the agents of the State of North Carolina, for setling the accounts of that State with the United States, was raised a merchant, and is well qualified to fill any of the accountantships, or clerkships in any of the offices of the War or Navy Departments. He is well acquainted with the topography, productions, & principal characters of the State of North Carolina, & in the recess might I should imagine be useful to you in giving information which from the want of some person to be relied on at this place could not perhaps be otherwise so well obtained. I will only add that there is not within my Knowledge a man from that State in any of the offices here, and with sentiments of the highest respect remain Your Obdt Servt
Wm. Blackledge
